DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-18 and 20-26 and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Battermann et al. (DE 102014010872 A1).
In regards to claims 16-26 and 30, Battermann et al. discloses the claimed limitations including an airbag arrangement for a motor vehicle, the airbag arrangement comprising:
an airbag (2) configured to be unfolded by filling with a gas; and

further comprising: at least one fixing device (6.1) attached to the first or to the second end (6.2) of the sheathing, wherein the fixing device is configured to fix the sheathing on a moveable part of the motor vehicle (Reference is made to Paragraph 0022-0023);
wherein the moveable part of the motor vehicle is a vehicle hood or a hinge of the vehicle hood (Reference is made to Paragraphs 0022-0023);
wherein before filling, the airbag (2) is to be arranged on or in a lower or upper end section of the vehicle pillar (5) in relation to a vertical direction of the vehicle;
wherein the sheathing is a fabric tube (6);

wherein the sheathing (6) is elongated with a longitudinal extension, and a filling of the airbag (2) causes a shortening of the longitudinal extension of the sheathing Reference is made to Paragraph 0029-0033);
wherein the sheathing extends along the vehicle pillar when the airbag arrangement is assembled according to use on the motor vehicle (Reference is made to Paragraphs 0028-0032);
wherein the airbag and/or the sheathing are at least sectionally surrounded by an at least partially flexible wrapping (decorative element; Reference is made to Paragraph 0024).
Allowable Subject Matter
Claims 19-20 allowed.
Claim(s) 27-29 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed August 30, 2021 have been fully considered but they are not persuasive.  Examiner maintains the previous rejection is proper.
In regards to the affidavit and the remarks submitted, the remarks and affidavit fail to adequately explain how a folded airbag, which is unfold and expanded to a full volume (largest size), which causes a fabric hose (6) to shorten, as it is expanded radially around the airbag the length of the fabric tube (not the airbag) is contracted, 
Nevertheless, for the sake of argument, even assuming if the folded airbag were to be approximately the same dimension as the sheathing before inflation, the independent claim language as currently recited includes “before filling the airbag is located in a region of a first end of the sheathing and in a region of a vehicle pillar of the motor vehicle”.  Examiner notes for at least this section of the limitations the airbag is required to be located in “a region of a first end of the sheathing” currently no first end has been set (whether closer to the pillar or the hood, although closer to the hood was considered the first end during examination) and the airbag is only required to be in “a region” of the first end as such the area in which the airbag is located has become even broader.  Furthermore, the limitation does not require the airbag to be located in only the region specified.  The limitations continue on reciting “the airbag can be unfolded by filling inside the sheathing and along at least one section of the vehicle pillar towards a second end of the sheathing and the vehicle pillar”.  Examiner notes that prior art airbag is unfolded by filling inside its sheathing as such that portion of the limitation does not serve to read over the prior art.  Regarding “along at least one section of the vehicle pillar” this is a new area which may or may not overlap with the previously recited area and as the term is not clarified the limitation does not serve to read over the prior art.  Regarding “towards a second end of the sheathing and the vehicle pillar”, the limitations do not preclude expansion of the airbag in any additional direction and the prior art recites that the airbag’s volume is increased.  Furthermore as can be seen in Figures 1-5, the airbag would move along with the sheathing and the entire assembly is attached 
Regarding the arguments directed to claim 26, “sectionally surrounded” is not an art recognized term for a specific type of surrounding.  As such the broadest reasonable interpretation in light of the specification would be surrounding at least a section of the assembly or surrounding the assembly in a manner in which the surrounding element may be considered to occupy a radial section of a projection of the assembly about an axis thereof.  Both of these interpretations are met by the prior art.  Regarding “at least partially flexible wrapping” the element of the prior art would have some flexibility to it (the prior art does not recite it as being completely rigid or brittle) and as it sectionally surrounds the assembly it may be considered to “wrap” around it to some extent. 
After a review of the prior art, the submitted remarks and affidavit, the rejection is maintained.
While the precise language incorporated in the current application’s claims, regarding at least the extent of the sheathing occupied by the airbag, may not be in the prior application, one of ordinary skill in the art would realize that the prior application covers the scope of the independent limitations as detailed above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY J GOODEN JR whose telephone number is (571)272-5135.  The examiner can normally be reached on Monday - Friday 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /Barry Gooden Jr./ Primary Examiner, Art Unit 3616                                                                                                                                                                                                       
BARRY GOODEN JR
Primary Examiner
Art Unit 3616